Memorandum. The order of the Appellate Division should be affirmed.
The publications complained of in this case fall short of defamation as a matter of law (cf. James v Gannett Co., 40 NY2d 415, 419). It would serve no useful purpose in this otherwise trivial case to analyze and then tó controvert the innuendos that appellants assert can be read into the gossipy tales which were retailed in the challenged magazine article. Moreover, in any defamation case it is perilous, and may be misleading, to generalize about rules unless their consideration is necessary to the disposition of the individual case. The hazard is both tempting and particularly to be eschewed when the applicable law, as in this field, is subject to fluctuating change, due in large measure to the struggles of modern courts in delineating the scope of First Amendment rights.